Hammond, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of the writ of habeas corpus by Judge Tucker of the Supreme Bench of Baltimore City. Petitioner pleaded guilty in the Criminal Court of Baltimore to a charge of false pretenses and was sentenced to three years in the Blouse of Correction.
Petitioner’s first contention is that he was not represented by counsel at the time he entered his plea. His own petition and brief acknowledge that he was offered counsel by the court but did not accept the offer. Petitioner has set out no facts tending to show that for want of counsel an ingredient of unfairness operated actively in the process which resulted in his conviction, and so his allegations do not add up to a showing that want of counsel brought about an unfair trial. France v. Warden, 205 Md. 636; Truelove v. Warden, 207 Md. 636.
Petitioner says that his plea of guilty was obtained by “treachery, surprise and fraud”. His petition shows that this means he would not have pleaded guilty if he had then known that testimony of a handwriting expert, that he expected would be offered against him, might not have been admitted as part of the State’s case. Petitioner does not claim that he is innocent of the charge to which he pleaded guilty, merely that *662he did so under a mistaken belief as to the state of the law of evidence. There is nothing to show that his plea was induced by coercion or fraud or anything other than a belief that he had no defense to the charge. This being so, he has no cause for complaint and no basis for the issuance of the writ of habeas corpus.

Application denied, with costs.